Citation Nr: 0504554	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  90-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disability.  

2.  Entitlement to an effective date earlier than November 6, 
1989, for the grant of service connection for familial 
Mediterranean fever (FMF) with anemia and splenomegaly.   

3.  Entitlement to an initial rating in excess of 10 percent 
for FMF with anemia and splenomegaly.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 2, 1967, to May 
4, 1967.  

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which held that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for FMF with anemia and 
splenomegaly, and which denied a claim for service connection 
for a psychiatric disorder.  The veteran perfected an appeal 
of that decision to the Board, which issued a decision in 
March 1991 that denied each claim for service connection.  
The veteran filed an appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims.  In a 
September 1991 Order, the Court granted a Joint Motion which 
vacated the March 1991 Board decision and remanded the case 
for additional development of the record.

Pursuant to the Court Order, the Board remanded the case to 
the RO in October 1991 for additional evidentiary 
development.  The RO also was requested to determine whether 
evidence received since an April 1989 Board denial was new 
and material within the meaning of 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a).  In a decision issued in April 1994, the 
Board found that new and material evidence to reopen the 
claim for service connection for FMF had been received, and 
remanded the case a second time for further development of 
the record.  The remand was necessitated in part by a January 
1994 opinion by a medical adviser at the Board, who had 
opined that the veteran's anemia and splenomegaly were due to 
a gastrointestinal blood loss, rather than FMF, and that, as 
such, the adjudication of the inextricably intertwined issue 
of service connection for splenomegaly and anemia as a 
separately claimed disability was required.

Pursuant to the April 1994 Remand, the RO prepared a rating 
decision dated in February 1995 which included a review of 
additional VA outpatient treatment records and the report of 
an October 1994 VA medical examination.  The RO's decision 
adjudicated the issue specifically listed as "whether new 
and material evidence [had been] presented to establish 
service connection for FMF, manifested by anemia and 
splenomegaly."  The RO found that new and material evidence 
had not been received.  This decision also denied the claim 
for service connection for an acquired psychiatric disorder.  
Subsequently, when the case was returned to the Board for 
appellate review, the Board took action to obtain an opinion 
from an independent medical expert (IME) with respect to 
certain medical issues arising from the claim.  A memorandum 
dated in August 1996 containing the requested opinion was 
then provided.  Two subsequent IME opinions dated in August 
1997 and September 1998 were also obtained, and the veteran 
and his attorney were furnished copies of the IME opinions 
and offered the opportunity to respond.

In a decision promulgated in July 1999, a panel composed of 
three Members of the Board determined that new and material 
evidence had been received to reopen the claims of service 
connection for FMF and a disability manifested by anemia and 
splenomegaly.  The Board also therein consolidated the issues 
of entitlement to service connection for FMF and a disability 
manifested by anemia and splenomegaly, and directed the RO 
upon remand and to adjudicate this matter as a single issue.  

In November 2000, the Board requested an opinion from another 
IME.  The submitted opinion was received at the Board in 
January 2001.  The veteran was provided with this opinion and 
provided an opportunity to respond thereto.  Thereafter, the 
Board issued a decision in February 2002 which granted 
service connection for FMF with symptoms of anemia and 
splenomegaly.  Given this grant of service connection, and as 
the veteran has consistently claimed throughout the 
prosecution of his appeal that service connection for an 
acquired psychiatric disorder was warranted, in part, on a 
"secondary" basis due to his FMF, the Board prepared a 
remand in conjunction with his February 2002 decision that 
directed the RO to conduct additional development and 
adjudication with respect to that claim, consistent with the 
grant of service connection for FMF.  This additional 
development was completed, to include the obtaining of a May 
2003 medical opinion addressing the relationship between the 
service-connected FMF and a psychiatric disorder.  A 
supplemental statement of the case addressing the issue of 
entitlement to service connection for a psychiatric disorder, 
which included consideration of the May 2003 medical opinion, 
was completed in May 2003.  

By rating action dated in May 2003, the RO implemented the 
Board's grant of service connection for FMF, and assigned a 
10 percent rating for this disability effective from November 
6, 1989.  The veteran filed a notice of disagreement with the 
effective date for the grant of service connection for FMF 
and with the rating assigned for this disability, and a 
statement of the case addressing the issues of entitlement to 
an earlier effective date for FMF and an increased rating for 
this disability was completed in January 2004.  The veteran 
thereafter perfected an appeal to the Board with respect to 
these two issues with the submission of a substantive appeal 
in February 2004.  As the veteran expressed disagreement with 
the initial rating for FMF, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
issue.


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that a current psychiatric disability is 
etiologically related to any in-service symptomatology or 
pathology, or to the service-connected FMF.  

2.  Service connection for FMF with anemia and splenomegaly 
was denied by the Board in an April 1989 decision; that is 
the most recent final decision denying the claim on any 
basis. 

3.  The veteran's request to reopen his claim for service 
connection for FMF with anemia and splenomegaly was received 
on November 6, 1989, and no document dated or received prior 
to that date may be construed as a claim to reopen the issue 
of entitlement to service connection for FMF with anemia and 
splenomegaly.

4.  The grant of service connection for FMF with anemia and 
splenomegaly by the Board in its February 2002 decision was 
not based upon receipt of missing service medical records.  

5.  The most recent examination of record showed the 
veteran's FMF to be quiescent, with no evidence of 
splenomegaly, and the weight of the evidence preponderates 
against a conclusion that there have been two or three 
exacerbations of FMF in the last year lasting a week or more.   


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, nor does the veteran have a psychiatric disorder 
that is proximately due to, the result of, or aggravated by 
FMF.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004). 

2.  The criteria for an effective date earlier than November 
6, 1989, for the grant of service connection for (FMF) with 
anemia and splenomegaly are not met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for FMF with anemia and splenomegaly are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.88b, Diagnostic Code (DC) 6350 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a December 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of detailed statements of the case 
(SOCs) and supplemental statements of the case (SSOC)s issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and that the 
SOCs and SSOCs issued by the RO clarified what evidence would 
be required to warrant a grant of the veteran's claims.  
Further, the claims file reflects that the January 2004 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Factual Background

Private treatment records dated from November 1959 to 
December 1971 have been associated with the veteran's multi-
volume claims folder.  Prior to the veteran's entrance to 
service in March 1967, these records reflect that he was seen 
on various occasions in April 1963 for probable tension 
headaches.  He also complained of diarrhea and abdominal 
cramping, which was thought possibly to be psychosomatic in 
origin.  In May 1963, the veteran was seen for complaints of 
right chest wall pain. He was evaluated in the neurology 
department in May 1963 for headaches which had been present 
all of his life but, for the previous few months, had been 
occurring several times during the day.  They reportedly were 
brought on by physical exertion and were accompanied by 
nausea, dizziness, and blurred vision.  The veteran was noted 
to have trouble concentrating in school and to be always 
daydreaming.  He was nervous, restless, and worried about the 
future.  The clinical impression was of functional headaches.

The veteran was seen at the same medical facility in June 
1963, when he said that the onset of headaches was at about 
the age of two years and that they were accompanied by nausea 
and dizziness.  He claimed that he had been told he needed a 
cold climate and was sent as a child to live in Switzerland, 
where he experienced no dizziness or nausea.  He expressed 
much anger at the world and complained of a solitary 
existence and inability to find work.  The clinical 
impression indicated a personality trait disturbance with 
schizoid traits and functional immaturity.  In November 1964, 
he was seen for complaints of dyspnea, which was considered 
to be functional in origin.  The following month he was seen 
for complaints of functional chest pain.

Turning to the medical evidence during service, the service 
medical records include a February 24, 1967, preinduction 
examination report indicating that the physical findings were 
unremarkable.  On a report of medical history, the veteran 
denied having had any serious illness or surgery.  He entered 
active duty on March 2, 1967.  On March 5, he was seen at an 
emergency room for a swollen right ankle.

On March 10, 1967, the veteran was again seen at a 
dispensary, when it was noted that he had been released two 
days earlier from the hospital following treatment of the 
right foot.  It was noted that after two days of training, he 
had felt unbearable pain in the right ankle.  He was admitted 
to the hospital and remained hospitalized until March 16, 
1967, when he was discharged with a diagnosis of recurrent 
cellulitis of the right ankle.  The infectious organism 
involved was not determined.  On March 24, 1967, he was seen 
for a mass on the left lower leg.  A clinical impression of 
mild thrombophlebitis and possible anemia was noted.

The veteran was admitted to a service hospital on March 31, 
1967, for evaluation of mild iron deficiency, and anemia.  It 
was reported that he had been in excellent health until 
beginning military service, when swelling and purpura were 
noted around the right ankle.  His course in the hospital was 
essentially unremarkable, and the diagnoses upon discharge 
were anemia, left otitis media, ulceration of the 
Hesselbach's area, and splenomegaly secondary to anemia.  His 
conditions were evaluated by the examiners as having existed 
prior to service (EPTS), and it was recommended that the 
veteran receive an "EPTS discharge" for anemia secondary to 
chronic blood loss.  

After discharge, the earliest post-service medical evidence 
is dated in January 1970, from Cedars of Lebanon Hospital.  
The veteran related that he had stomach and abdominal 
problems "all his life."  He was concerned about abdominal 
cramps which had been occurring regularly at a one-week 
interval with slight constipation and no diarrhea.  The 
clinical impression was of abdominal pain, etiology unknown.  
Further cramping was reported in February and March 1970.

In July 1970, the veteran was noted to have been extremely 
tense and nervous.  He was treated with Thorazine and a bland 
diet.  It was reported during the following month that he 
would not accept the explanation that his condition was on a 
functional basis.

At some point after separation, the veteran filed his 
original claim for service connection for anemia with 
splenomegaly and cellulitis.  The application is not of 
record, and the Board notes in this regard that 
correspondence from the RO dated in July 1979 indicated that 
the record at that time included a reconstructed file.  The 
circumstances regarding the, apparent loss of the original 
file are not evident from the record. 

In January 1976, the veteran testified at a hearing at the RO 
that he had experienced no relevant problems, including 
blood-related diseases, before service.  The Board rendered a 
decision in September 1977 that denied the veteran's claim 
for service connection for a disability characterized as 
anemia with splenomegaly and cellulitis.  That decision 
included reference to the service medical records.  Reference 
was also made therein to a January 1977 VA examination, 
wherein extensive testing had been performed.  The tests 
showed no evidence of anemia.  A physical examination showed 
no splenomegaly.  It was the diagnostic impression that there 
was no hematological disease.  

Also of record are VA outpatient treatment records dated from 
1979 to 1988.  The records referred to the veteran having had 
FMF.  The veteran also submitted a November 1989 statement 
from a physician, B.N.C., M.D., who provided the following 
opinion:

It [was] possible that in 1967 [the 
veteran] had Familial Mediterranean Fever 
in its latent stage.  He was asymptomatic 
and thus was in good health.  Strenuous 
training in the Air Force caused fatigue 
and aggravated the illness.  This 
aggravation caused the 23 year-old man to 
suffer a severe psychological dilemma.  
In my opinion, [the veteran's] condition 
would not have developed or manifested 
itself, if at all, until his elderly 
years, had it not been for the strenuous 
training he experienced in basic 
training.

The statement expressed the further opinion that the 
veteran's depression was "100 percent due to the aggravation 
of his physical condition which occurred during strenuous 
basic training in the Air Force in 1967."

Received in December 1989 was the report of a psychological 
evaluation by L.J.R.,  Ph.D., performed on December 4, 1989.  
This psychologist found that the veteran had a current 
diagnosis of dysthymic disorder (neurotic depression) on Axis 
I and a diagnosis of personality disorder, mixed type 
(paranoid, narcissistic, avoidant, and dependent) on Axis II.  
He concluded that the veteran's depression resulted directly 
from illnesses stimulated by rigorous physical training and 
likely emerged at that time in a psychological structure 
which had no appropriate coping or compensatory defenses.  He 
stated that, "while there may already have been some 
beginnings of personality disturbance, the presence of 
depression left this man with no other mode of coping than to 
rely even heavier on those maladaptive personality disorder 
behavioral characteristics of paranoid projection, 
narcissism, dependence and avoidance."

Medical records dated from March 1973 through April 1978 were 
obtained from the University of California at Los Angeles 
(UCLA) Hospital and Clinics.  The initial entry dated on 
March 27, 1973, contained additional information concerning 
the history of the veteran's disability.  It was reported 
that, according to the veteran, the onset of severe steady 
sharp subumbilical abdominal pain had had its onset at the 
age of 23 and caused him to seek relief by curling into a 
ball on his side.  The pain was associated with fever, 
anorexia, flattening of the lower abdominal contour, and an 
absence of bowel movements, but was not associated with 
diarrhea, chills, headaches, sore throat, chest pain, cough, 
vomiting, or jaundice.

It was reported that the veteran subsequently had had several 
attacks which recurred as frequently as three or four times 
per month and had required his absence from school for from 
24 to 40 hours per attack.  It was also reported that he had 
sought medical attention at the age of 23 in Bern, 
Switzerland, where a diagnosis of "Reiman" disease was made 
and that he had then come to the United States where he 
continued to have these same complaints.  He noted an 
exacerbation with an increased frequency of attacks with 
emotion and possibly with spicy or rich food.  It was 
reported that he had been given a medical discharge because 
of his abdominal pain problems.  He also described having 
attacks of swelling and pain in the knees, ankles, and 
occasionally the elbows and noted a red blotchy rash on his 
lateral malleolus.  It was concluded that he had classical 
FMF with peritonitis, pleuritis, and arthritis.

A VA examination was conducted in June 1992.  The veteran 
related at that time that he remembered that, as a child, he 
had suffered fevers and abdominal pains which kept him at 
home from school on multiple occasions.  He described having 
periodic bouts of abdominal cramping, joint pain, fever, 
anorexia, esophagitis, and insomnia. The diagnoses included 
that of FMF with splenomegaly.  Arthritis of multiple joints, 
possibly associated with FMF, was also diagnosed.

A psychiatric examination was performed at a VA facility in 
June 1992.  The veteran stated at that time that during 
service he had not been able to tolerate strenuous exercise 
programs due to his anemia.  He claimed that his current 
depression and low stress tolerance had begun on active duty 
and had persisted to the present time.  He complained of 
having poor memory, poor functioning in social situations, 
difficulty sleeping, and feelings of worthlessness.  He 
reported that he had last worked in 1984 as a temporary 
bookkeeper, but left the job because of frequent absences.  
The diagnoses on Axis I and Axis II were dysthymic disorder 
and narcissistic personality disorder with avoidant features, 
respectively.

In October 1994, another VA examination was conducted.  It 
was noted that the veteran had FMF, which was partially 
controlled with colchicine.  The veteran had normal physical 
activity between attacks, which occurred two to three times 
per month.  There was no evidence of permanent organ or joint 
disease.  He had mild anemia which was attributed to the FMF.  
He also had mild splenomegaly which, it was noted, was also 
found in patients with FMF.

The record was referred by the Board for an IME opinion, to 
the Director of Hematology Oncology at the University of 
Alabama at Birmingham, with respect to medical questions 
arising in the appeal.  An opinion dated in August 1996 was 
received from the IME.  With respect to anemia and 
splenomegaly, the report provided the following:

The abdominal pain and lower extremity 
findings [were] classical presentations 
of [FMF].  It [was] likely that these 
findings represented objective 
manifestations of [FMF] which had been 
intermittently present for a considerable 
period of time prior to the appellant's 
entry into the service.  The splenomegaly 
and anemia were most likely 
manifestations of chronic GI blood loss, 
since they have apparently resolved.

The veteran's attorney found fault with the IME opinion on a 
number of legal grounds.  As a result, further questions were 
posed to the IME specialist who had provided the August 1996 
IME opinion, and the August 1997 reply from the medical 
specialist included the following passages regarding anemia 
and splenomegaly:

The mild anemia and splenomegaly which 
were demonstrated during the [v]eteran's 
brief service history were most likely 
due to [FMF].  In fact, over 88% of 
patients with [FMF] are symptomatic by 
age 10 . . . so it [was] likely that the 
symptoms which the [v]eteran ha[d] 
related prior to his entrance into the 
service were related to this disease.  
There [was] no documentation in the 
medical record of preexisting anemia or 
splenomegaly.  However, despite the 
absence of documentation, the mild anemia 
and splenomegaly were almost certainly 
preexisting, as well.

Regarding the onset of the veteran's FMF, the August 1997 IME 
report stated:

[T]he veteran meets the clinical criteria 
for this diagnosis.  Typical components 
of this illness [were] mild anemia and 
splenomegaly.  With the history of 
attacks of severe abdominal pain and 
cramping during childhood and adolescence 
it [was] almost certain that the onset of 
this disease was prior to his entrance 
into the service.  The symptoms which the 
veteran demonstrated during his basic 
training appear[ed] to be typical of a 
temporary exacerbation of this disorder.

Finally, regarding the previous opinion attributing the 
veteran's anemia and splenomegaly to chronic GI blood loss, 
the August 1997 IME report stated:

Splenomegaly and mild (often 
intermittent) anemia [were] frequent 
symptoms of [FMF].  When the veteran was 
in the service, his hemoglobin was noted 
to be 11.8 and hematocrit 37, only mildly 
anemic.  On several occasions since then 
his hematocrit and hemoglobin [had] been 
normal, while on other occasions he ha[d] 
continued to have a modest anemia.  It 
[was] not possible to distinguish, with 
the information which [was] available 
thirty years later, whether the anemia 
might have been due to chronic GI blood 
loss as was suspected in the absence of 
the diagnosis of [FMF] or whether it 
might have been a complication of the 
preexisting disease.  In hindsight, it 
seems most likely to have been related to 
the [FMF].

In August 1998, the Board referred the record to another IME 
for an opinion concerning the veteran's claimed psychiatric 
disability, and the requested opinion was provided in 
September 1998 by the Director of Outpatient Psychiatric 
Services at the University of Virginia.  After reviewing the 
claims folder, in particular the records supplied by Cedars 
of Lebanon Hospital, the psychiatrist opined that it was 
"unlikely that the stated dysthymic disorder had its onset 
during [the veteran's] period of active military service."  
The September 1998 IME noted that the records referred to 
diagnoses including anxiety reaction and passive-aggressive 
personality disorder with schizoid traits, and described an 
angry, isolated, and manipulative person.  This IME 
determined that it was "likely that the patient's mood 
disturbance was present a[t] least as far back as 1963 and 
concomitant with the illness [FMF]."  The IME also opined 
that it was unlikely that the veteran's "demonstrated 
dysthymic disorder was the result of events or experiences 
that occurred during his period of active military service."  
He noted that it was more likely that the veteran's mood 
disturbance was secondary to his personality structure that 
rendered him disabled.

The September 1998 IME also stated that the veteran's 
demonstrated dysthymic disorder was not due to or the result 
of his FMF, splenomegaly, or anemia.  He noted that the 
veteran suffered from "symptoms consistent with [FMF] as 
well as a personality disorder with prominent symptoms of 
irritability, dissatisfaction, anxiety, low energy and 
fatigue, low self-esteem, and feelings of hopelessness as far 
back as 1963."  In addition, the IME refuted the opinions of 
Drs. B.N.C. and L.J.R.  First, referring to Dr. B.N.C.'s 
statement that the veteran's FMF would not have developed, if 
at all, until his elderly years, the IME noted that medical 
treatises indicated that 70 percent of cases of FMF occurred 
before the age of ten.  Furthermore, the IME noted that the 
veteran's symptoms were documented in medical records as far 
back as 1963, and that those records indicated that the 
veteran started having symptoms consistent with FMF as early 
as age six to seven years. Finally, regarding Dr. B.N.C's  
conclusion that the veteran's depression was "100 percent" 
due to the aggravation of his physical condition, the IME 
pointed out that the veteran had "documented psychiatric 
symptoms consistent with life-long psychiatric complaints 
prior to enlistment."

Regarding Dr. L.J.R's opinions, the September 1998 IME report 
noted that they were based upon inaccurate information 
provided by the veteran and Dr. B.N.C.  Specifically, the IME 
noted that the veteran had stated that he had been 
"relatively well-adjusted emotionally" prior to his period 
of service.  The IME pointed out that this ignored the fact 
that the veteran had been diagnosed as having probable 
tension headaches, "anxiety reaction, personality traits 
disturbance, passive-aggressive personality disorder with 
schizoid trait," and that he had been on the anti-psychotic 
medication Stelazine on a four-times-a-day basis in 1964.  
The IME concluded that that it was more likely that the 
veteran suffered from FMF as a child and that his complaints 
of headache, chest pain, and abdominal pain were not 
psychosomatic but due to an undiagnosed illness.  He also 
concluded that it was "more likely than not that the 
[veteran's] current mental status would have been 
substantially unchanged regardless of whether he had spent 
two months on active military duty or not."

The RO arranged for a VA medical specialist in hematology and 
oncology to review the veteran's medical records, which was 
accomplished in November 1999.  The specialist stated that 
there was no evidence that the veteran's FMF was caused by 
his military service.  He noted that "FMF [was] an inherited 
genetic disease associated with chromosomal abnormalities.  
His disease must have pre-existed prior to his military 
service."  It was noted that there was no evidence that the 
natural course of the veteran's FMF was aggravated or 
accelerated by his short military service.  The reviewing VA 
physician pointed out that the medical records did not 
indicate that the primary manifestations of FMF, including 
acute attacks of fever with sterile peritonitis, pleurisy, or 
synovitis, were aggravated or accelerated subsequent to his 
military service.  It was noted that the veteran's arthralgia 
in service was probably related to his physical activity, and 
conceded that the arthralgia was likely related to his FMF.  
He stated, however, that there was no evidence of any 
increasing frequency or severity of arthralgia following his 
military service or that he suffered chronic sequelae of 
synovitis following service.

The reviewing VA specialist also opined in November 1999 that 
the veteran's anemia and splenomegaly were unrelated to his 
military service.  He noted that there was no evidence that 
the veteran's hematocrit and spleen size were normal prior to 
his military service, and that his lack of symptoms prior to 
military service was not necessarily indicative of normal 
blood counts and spleen size.  Further, he stated that anemia 
and splenomegaly were not common manifestations of FMF.  
Finally, the specialist noted that the veteran's major 
complaints after service were those of depression and 
anxiety.  The specialist opined that it was less likely that 
his depression and anxiety were related or directly 
attributable to his short military service than to other, 
more chronic factors.

The veteran's representative submitted a medical opinion 
dated in February 2000 from S.R., M.D., who opined that the 
medical records did not substantiate "any formidable 
symptomatology of FMF prior to the veteran's service."  He 
noted that the veteran had never presented with fever, 
"which [was] one of the major symptoms of FMF."  In 
addition, he indicated that the veteran had never suffered 
from persistent episodes of abdominal pain with regularity.  
Dr. S.R. referred to a major study to support his opinion 
that the veteran did not have symptoms of FMF prior to 
service.  Regarding the psychological symptoms exhibited by 
the veteran prior to service, Dr. S.R. stated that there was 
no relationship between those symptoms and FMF.  He 
attributed the symptoms to the veteran having just immigrated 
to a new country with a different environment, as well as the 
fact that he was a minority person and that he was dealing 
with intrafamilial problems.

Similarly, Dr. S.R. opined that the veteran did not have 
anemia or gastrointestinal bleeding prior to service.  He 
noted that it was possible that the veteran had some mild 
anemia prior to enlistment, but that the positive stools for 
blood with a picture of iron deficiency was most consistent 
with an ongoing bleeding process most likely "caused or 
aggravated by circumstances incurred in the strenuous 
conditions of basic training."  Finally, Dr. S.R. stated 
that the veteran's splenomegaly "was first found and 
reported in [service], and that it does not appear to have 
been produced by iron deficiency, as later treatment of the 
anemia did not normalize the size of the spleen."  He opined 
that the FMF was the most likely cause of the in-service 
splenomegaly.  Dr. S.R. summarized his opinion noting that he 
believed that the veteran currently had FMF, the first 
symptoms of which, either by coincidence or due to the vigor 
of basic training, appeared in service.

As noted in the Introduction, the Board requested the opinion 
of another IME specialist in November 2000, and in January 
2001, an IME opinion, prepared by an Associate Professor of 
Medicine in the Division of Hematology/Oncology at 
Northwestern University Medical School, was completed.  The 
IME indicated that he had reviewed the veteran's claims 
folders.  He noted that there was convincing evidence that 
the veteran had experienced a life-long, hereditary syndrome 
of FMF. He pointed out that the records of the veteran's 
pediatrician indicated that, at 14 and 15 years of age, the 
veteran had experienced episodes of abdominal pain and 
arthritic involvement and, at 18 years of age, had 
experienced recurring headaches. The IME explained that FMF 
was a hereditary disease and that, although the clinical 
course varies with time, there is no reason to conclude that 
the veteran's military service was related to the cause of 
the FMF.  He also opined that there was no reason to conclude 
that, if the veteran sustained an exacerbation in service, it 
would have influenced the subsequent clinical course.

The IME stated that the etiology of the anemia and 
splenomegaly could not be definitively determined.  He noted, 
however, that splenomegaly was often present in FMF and that, 
to a reasonable degree of medical certainty, the splenomegaly 
was a chronic finding related to the FMF.  He also noted that 
anemia could be a feature of FMF as well.  The IME also 
stated that the lower extremity ailment exhibited by the 
veteran in service was, to a reasonable degree of medical 
certainty, directly related to the FMF.  He noted that the 
"erysipelas-like lesion" was well known to be a feature of 
FMF.  The IME concluded that there was no reason to believe 
that the veteran's period of service would have resulted in a 
lasting change in his clinical course.

The evidence as set forth above was before the Board at the 
time of its February 2002 decision which, as indicated in the 
Introduction to this decision, granted service connection for 
FMF with symptoms of anemia and splenomegaly.  In this 
decision, the Board found that that symptoms of anemia, 
splenomegaly, and arthralgia most likely were manifestations 
of FMF, and that the FMF demonstrated during service was a 
"congenital or hereditary disease."  While the Board found 
that the veteran "did exhibit some manifestations that might 
have marked the clinical onset of the claimed FMF before [the 
veteran's] period of service," it concluded that it could 
not be "clearly and unmistakably" determined from the 
record that the FMF existed prior to service.  As such, the 
Board found that the presumption of soundness upon entrance 
to service was not rebutted, and that the veteran's current 
disability due to FMF was therefore held to be "as likely as 
not . . . initially incurred in service."  See 38 U.S.C.A. 
§ 1111.  Then, after  "extending the benefit of the doubt to 
the veteran," the Board in its February 2002 decision 
granted service connection for FMF with symptoms of anemia 
and splenomegaly.  As support for this determination, the 
Board did not make reference to service medical records, but 
instead cited in large part to the records from the UCLA 
medical facility and the February 2000 opinion from Dr. S.R.  

Evidence added to the record since the February 2002 Board 
decision includes a May 2003 opinion solicited by the RO with 
respect to the etiology of the veteran's psychiatric 
disorder.  This psychiatrist indicated that he reviewed the 
entire claims file, and he recorded some of the pertinent 
clinical history as delineated above.  Following review of 
that history, the psychiatrist stated that "the available 
medical information in the claims file clearly show[s that] 
the veteran['s] psychiatric disorder . . . existed prior to 
his military duty."  As support for this determination, the 
psychiatrist noted that the veteran was diagnosed with a 
psychiatric illness and provided medication therefor prior to 
active duty, and that the veteran had no manifestations of a 
psychiatric disorder during active service.  The psychiatrist 
also found it unlikely that the veteran's psychiatric 
disorder was related to his FMF.  

Additional evidence includes reports from a November 2003 
examination, to include blood testing, which indicated the 
veteran's FMF was quiescent and that his symptoms of anemia 
had resolved.  There was also no evidence of splenomegaly 
upon examination.  

A statement dated in April 2004 from R.A.M., M.D., a 
physician who stated that had been treating the veteran for 
"many years," indicates the veteran has experienced three 
to four attacks of FMF annually for many years.  He said the 
attacks typically last for one week, and can cause the 
veteran to be bedridden.  Also of record is a July 2004 
statement from a psychiatrist who indicated the veteran had 
received treatment for depression in his clinic since January 
1994.  He also indicated that the veteran reported that he 
suffered from FMF with severe attacks three to four times a 
year, lasting up to a week.  The psychiatrist emphasized that 
he did not treat the veteran for that condition.  With 
respect to the veteran's depression, the psychiatrist stated 
that this condition was "aggravated" by the severity and 
frequency of the attacks of FMF, and that these attacks made 
his depression difficult to treat.  He also indicated that 
the veteran reported that he was unable to find employment 
due to the severity of his FMF, and that this fact tended to 
make him more depressed.  

Testimony presented by the veteran at his June 2004 hearing 
before the undersigned Veterans Law Judge included the 
repeated assertion that attacks, lasting as much as one week, 
of FMF occur three to four times a years, and that the most 
recent such one-week attack was in May of 2004.  He testified 
that these attacks had made it difficult for him to maintain 
steady employment.  With regard to the claim for an earlier 
effective date for FMF, the veteran stated the belief that he 
is entitled to a "retroactive" award of service connection 
from the time of service separation in 1967 because the VA 
"lost" his records, to include his service medical records.  

III.  Legal Criteria/Analysis

A.  Service connection for Psychiatric Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Summarizing the record before the Board, the record contains 
some positive evidence, in particular the November 1989 
statement from Dr. B.N.C. that the veteran's depression was 
"100 percent" due to the veteran's physical condition that 
occurred during basic training and the opinion to the same 
effect dated in December 1989 from L.J.R.  Additional 
positive evidence is contained in the July 2004 
psychiatrist's opinion that the veteran's psychiatric 
disorder was aggravated by his FMF.  

The record also contains "negative" evidence, to include 
the records of psychiatric treatment prior to service and the 
silent service medical records for the veteran's two months 
of active military service.  Additional negative evidence is 
represented by the August 1998 IME opinion finding it 
"unlikely" that dysthymic disorder had its onset during 
service and the additional finding that this disorder was not 
due to or the result of his FMF.  This opinion also 
specifically refuted the positive opinions of Drs. B.N.C. and 
L.J.R.  In addition, a November 1999 opinion from a physician 
indicated that it was less likely that the veteran's anxiety 
and depression were related to service than to other more 
"chronic" factors.  Further negative evidence is contained 
in the February 2000 opinion of Dr. S.R., an opinion which 
was not solicited by VA but submitted by the veteran's 
representative, which found no relationship between the 
veteran's psychological symptoms and FMF.  Finally, the 
record includes the May 2003 opinion, which followed a review 
of all the clinical evidence and opinions of record to that 
point, and which found that the veteran's psychiatric 
disorder pre-dated service and that it was unlikely that the 
psychiatric disorder was related to his FMF.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that we have the 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board is mindful that it 
cannot make its own independent medical determinations, and 
that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

In addition, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  The Court has also held that the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  

In light of the pre-service evidence of psychiatric treatment 
and the silent service medical record, the Board finds the 
positive medical opinions of record to be insufficiently 
supported by corroborating evidence and/or analysis to be of 
significant probative value.  The negative clinical opinions 
are simply supported by a more thorough discussion of the 
pertinent clinical history than the positive opinions, and 
two of the positive opinions were specifically refuted by the 
August 1998 IME opinion.  Moreover, the Board finds it 
particularly noteworthy that the statement submitted on 
behalf of the veteran, and not solicited by VA, in February 
2000 found no relationship between the veteran's 
psychological symptoms and FMF.  Moreover, to the extent that 
the positive opinions may have been based upon the inaccurate 
premise, supplied by the veteran himself, that a psychiatric 
disorder was first shown in service, these positive opinions 
have minimal to no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

Without doubting the sincerity of the veteran's written 
assertions and testimony linking his psychiatric difficulties 
to service and/or FMF, because the veteran is a layperson and 
not a medical professional, these contentions do not 
represent competent evidence.  See Routen, Espiritu, supra.  
In addition, the Board must note the documented pre-service 
history of psychiatric treatment and the silent service 
medical records.  (Even acknowledging that some records may 
have been lost, we note that neither the veteran nor any of 
his treating physicians have made reference to any 
psychiatric treatment or diagnosis in service.)  Thus, while 
the Board makes no conclusion on its own as to its medical 
significance, this fact seems to have been reasonably 
contemplated by the physicians who rendered their negative 
opinions.  In short, the Board finds the probative value of 
the positive medical opinions to be overcome by the negative 
clinical opinions, which were arrived at after comprehensive 
review of the pertinent clinical history.  See Evans,12 Vet. 
App. at 22; Sklar, 5 Vet. App. at 140; Guerrieri, 4 Vet. App. 
at 467.  Thus, as a preponderance of probative weight of the 
negative evidence exceeds that of the positive, the claim 
must be denied.  Gilbert, 1 Vet. App. at 49.

B.  Earlier Effective Date for FMF

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2004); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2004).

An award granted on the basis of receipt of new and material 
evidence, other than newly-obtained service department 
records, may not be made effective prior to receipt of the 
request to reopen the claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

Applying the criteria above to the facts of this case, the 
Board notes that several Board decisions have denied service 
connection for FMF, including one dated in April 1989.  As 
the Court vacated the March 1991 Board decision which denied 
service connection for FMF, the April 1989 Board decision is 
the last final decision adjudicating the claim for service 
connection for FMF on any basis.  See 38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 19.104 (1988). 

Following the April 1989 Board decision, review of the file 
reflects a statement from the veteran received on November 6, 
1989, requesting that his claim for service connection for 
FMF be reopened.  This was the date identified by the RO as 
the effective date for the grant of service connection for 
FMF, which was in accord with the statutes and regulations 
set forth above.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2004).  As review of the record 
reveals no document dated or received prior to November 6, 
1989,which may be construed as a formal or informal claim to 
reopen the issue of entitlement to service connection for 
FMF, and neither the veteran or his representative has made 
reference to such a document, the Board finds that the 
effective date assigned by the RO was proper.  

As indicated, it is the veteran's contention that because his 
records were "lost" by VA, the effective date for the grant 
of service connection for FMF should be assigned from his 
separation from service in 1967.  He testified at the hearing 
before the undersigned that the documents that were lost by 
VA included the service medical records.  While review of the 
record does, as noted above, reflect that some of the 
veteran's medical records may have been lost, and the 
veteran's claims file at one point was reconstructed, the 
service medical records appear to have been of record since 
the time of the first Board decision adjudicating the issue 
of entitlement to service connection dated in September 1977, 
as that decision included citation to service medical 
records.  In any event, it is clear that the February 2002 
Board decision was not based upon receipt of missing service 
medical records, and the record with respect to the issue of 
service connection for FMF has been set forth above in some 
detail to emphasize this fact.  Therefore, and in the absence 
of a finding of clear and unmistakable error (which has not 
been raised in this case), the earlier effective date sought 
by the veteran cannot be assigned under law.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).  

C.  Increased Rating for FMF

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

In evaluating a disability that is not listed in the Rating 
Schedule, it is permissible to rate that disability under the 
code for a closely related disease or injury in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).


The service-connected FMF, a condition not listed in the 
Rating Schedule, has been rated in the RO's action by analogy 
to DC 6350, for lupus erythematosus, systemic (disseminated).  
Given the cluster of symptomatology associated with FMF 
(anemia, fatigue etc.) that overlaps with lupus, the Board 
finds the diagnostic code chosen by the RO to rate FMF to be 
appropriate.  See Lendenmann, supra.  Under DC 6350, a 10 
percent rating is available for exacerbations once or twice a 
year or symptomatic during the past two years; a 60 percent 
rating is available for exacerbations lasting a week or more, 
2 or 3 times per year; and a 100 percent rating is available 
for acute manifestations with frequent exacerbations, 
producing severe impairment of health.  

Applying the legal criteria to the facts summarized above, 
the Board notes that the most probative evidence to consider 
in adjudicating the veteran's claim is contained in the 
reports from the most recent examination conducted in 
November 2003.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  That examination, which included laboratory testing, 
found that the veteran's FMF was quiescent and that the 
symptoms of anemia had resolved.  There was also no evidence 
of splenomegaly.  

In contrast to the above findings, the April 2004 statement 
from R.A.M. indicated that the veteran experienced three to 
four attacks of anemia annually, and that these attacks could 
last for one week at a time and render the veteran bedridden.  
However, this assessment is not supported by any clinical or 
laboratory findings.  As such, the Board finds it to be of 
minimal probative value in light of the findings from the far 
more comprehensive November 2003 examination.  See Evans, 
Sklar, Guerrieri, supra.  

The Board appreciates the veteran's thoughtful arguments, to 
include his testimony before the undersigned.  However, as 
sympathetic as the Board might be in the matter, we is not 
permitted to reach medical determinations without considering 
independent medical evidence to support its findings, and 
must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, although the veteran argues that he has several 
episodes of FMF each year and that these episodes have made 
it exceedingly difficult from him to maintain gainful 
employment, his lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the November 2003 examination.  See Francisco, Espiritu, 
supra.   

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
10 percent rating since the grant of service connection.  The 
Board, on review, concurs with that rating.  The rationale 
set forth above, in determining that a rating in excess of 10 
percent is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a rating in excess of 10 percent is not 
warranted for any portion of the time period in question.

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter, if 
warranted, for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's FMF is 
demonstrated by probative evidence, nor is there any reliable 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of section 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.  

As discussed above, the Board has extensively reviewed the 
reports of the medical examinations associated with the 
claims folder, and finds that the symptomatology demonstrated 
by that evidence is consistent with no more than the 10 
percent evaluation currently assigned for the service-
connected FMF.  In short, therefore, as the probative weight 
of the negative evidence exceeds that of the positive, the 
veteran's claim for an initial rating in excess of 10 percent 
for residuals of FMF must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disability, is denied.  

Entitlement to an effective date earlier than November 6, 
1989, for the grant of service connection for FMF with anemia 
and splenomegaly is denied.   

Entitlement to an initial rating in excess of 10 percent for 
FMF with anemia and splenomegaly is denied.    




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


